 

DEVELOPMENT AND

LICENSING AGREEMENT

 

EFFECTIVE DATE: May 18, 2011

 

This Development and Licensing Agreement (the “Agreement”) is made by and
between Andover Fund, LLC (“Andover”), a Delaware corporation, and Infinitap
Games, LLC (“Infinitap”), a California limited liability company.

 

1.          Engagement of Services. Subject to the terms of this Agreement,
Infinitap will render the services set forth in Exhibit A to Andover.

 

2.          Compensation. Andover will pay Infinitap the fees and revenue share
set forth in Exhibit A for services rendered pursuant to this Agreement. Upon
termination of this Agreement for any reason, Infinitap will be paid fees on the
basis stated in Exhibit A for work which has been completed.

 

3.          Ownership of Work Product. Infinitap hereby agrees to assign to
Andover all right, title and interest in and to any work product created by
Infinitap, or to which Infinitap contributes, pursuant to this Agreement (the
“Work Product”), including all copyrights, trademarks, patents, moral rights,
contract and licensing rights and other intellectual property rights contained
therein. Infinitap agrees to cooperate with Andover, both during and after the
term of this Agreement, in the procurement, maintenance, and enforcement of
Andover’s rights to the Work Product, and to execute, at Andover’s request and
expense, all documents and other instruments necessary to effectuate such
assignment, including without limitation, the copyright assignment set forth as
Exhibit B (“Assignment of Copyright”). In the event that Infinitap does not, for
any reason, execute such documents within a reasonable time of Andover’s
request, Infinitap hereby irrevocably appoints Andover as Infinitap’s
attorney-in-fact for the purpose of executing such documents on Infinitap’s
behalf, which appointment is coupled with an interest.

 

4.          Waiver or Assignment of Other Rights. If Infinitap has any rights,
including without limitation “artist’s rights” or “moral rights,” in the Work
Product which cannot be assigned, Infinitap agrees to waive enforcement
worldwide of such rights against Andover. In the event that Infinitap has any
such rights, that cannot be assigned or waived, Infinitap hereby grants to
Andover an exclusive, worldwide, irrevocable, perpetual license to use,
reproduce, distribute, create derivative works of, publicly perform and publicly
display the Work Product in any medium or format, whether now known or later
developed.

 

5.          Representations and Warranties. Infinitap represents and warrants
that: (a) Infinitap has the right and unrestricted ability to assign the Work
Product to Andover as set forth in Section 3 (including without limitation the
right to assign any Work Product created by Infinitap’s employees or
contractors), and (b) the Work Product will not infringe upon any copyright,
patent, trademark, right of publicity or privacy, or any other proprietary right
of any person, whether contractual, statutory or common law. Infinitap agrees to
indemnify Andover from any and all damages, costs, claims, expenses or other
liability (including reasonable attorneys’ fees) arising from or relating to the
breach or alleged breach by Infinitap of the representations and warranties set
forth in this Section 5.

 

 

 

 

6.          Independent Contractor Relationship. Infinitap’s relationship with
Andover is that of an independent contractor, and nothing in this Agreement is
intended to, or should be construed to, create a partnership, agency, joint
venture or employment relationship. Infinitap will not be entitled to any of the
benefits which Andover may make available to its employees, including, but not
limited to, group health or life insurance, profit-sharing or retirement
benefits. Infinitap is not authorized to make any representation, contract or
commitment on behalf of Andover unless specifically requested or authorized in
writing to do so by an Andover officer. Infinitap is solely responsible for, and
will file, on a timely basis, all tax returns and payments required to be filed
with, or made to, any federal, state or local tax authority with respect to the
performance of services and receipt of fees under this Agreement. Infinitap is
solely responsible for its expenses incurred in the course of performing
services under this Agreement. No part of Infinitap’s compensation will be
subject to withholding by Andover for the payment of any social security,
federal, state or any other employee payroll taxes.

 

7.          Confidential Information. Infinitap agrees to hold Andover’s
Confidential Information in strict confidence and not to disclose such
Confidential Information to any third parties. “Confidential Information” as
used in this Agreement shall mean all information disclosed by Andover to
Infinitap that is not generally known in Andover’s trade or industry and shall
include, without limitation: (a) concepts and ideas relating to the development
and distribution of content in any medium or to the current, future and proposed
products or services of Andover or its subsidiaries or affiliates; (b) trade
secrets, drawings, inventions, know-how, software programs, and software source
documents; (c) information regarding plans for research, development, new
service offerings or products, marketing and selling, business plans, business
forecasts, budgets and unpublished financial statements, licenses and
distribution arrangements, prices and costs, suppliers and customers; (d)
existence of any business discussions, negotiations or agreements between the
parties; and (e) any information regarding the skills and compensation of
employees, contractors or other agents of Andover or its subsidiaries or
affiliates. Confidential Information also includes proprietary or confidential
information of any third party who may disclose such information to Andover or
Infinitap in the course of Andover’s business. Infinitap’s obligations set forth
in this Section 7 shall not apply with respect to any portion of the
Confidential Information that Infinitap can document by competent proof that
such portion: (a) was in the public domain at the time it was communicated to
Infinitap by Andover; (b) entered the public domain through no fault of
Infinitap, subsequent to the time it was communicated to Infinitap by Andover;
(c) was in Infinitap’s possession free of any obligation of confidence at the
time it was communicated to Infinitap by Andover; (d) was rightfully
communicated to Infinitap free of any obligation of confidence subsequent to the
time it was communicated to Infinitap by Andover; (e) was developed by employees
or agents of Infinitap independently of and without reference to any information
communicated to Infinitap by Andover; or (f) was communicated by Andover to an
unaffiliated third party free of any obligation of confidence. In addition,
Infinitap may disclose Andover’s Confidential Information in response to a valid
order by a court or other governmental body, as otherwise required by law. All
Confidential Information furnished to Infinitap by Andover is the sole and
exclusive property of Andover or its suppliers or customers. Upon request by
Andover, Infinitap agrees to promptly deliver to Andover the original and any
copies of such Confidential Information.

 

2

 

 

8.          No Conflict of Interest. Infinitap warrants that there is no other
contract or duty on its part inconsistent with this Agreement. Infinitap agrees
to indemnify Andover from any and all loss or liability incurred by reason of
the alleged breach by Infinitap of any services agreement with any third party.

 

9.          Term and Termination.

 

             9.1           Term. The initial term of this Agreement is for two
(2) years from the Effective Date set forth above, unless earlier terminated as
provided in this Agreement. Thereafter, this Agreement will automatically renew
on its anniversary date, for one (1) year terms, unless Andover provides fifteen
(15) days written notice prior to any such anniversary date that the Agreement
shall not renew.

 

             9.2           Termination by Andover. Andover may terminate this
Agreement with or without cause, at any time upon sixty (60) days prior written
notice to Infinitap. Andover also may terminate this Agreement: (i) upon fifteen
(15) days written notice in the event of a material breach by Infinitap of this
Agreement, provided that, such breach remains uncured at the end of such fifteen
(15) day period; (ii) immediately in its sole discretion upon Infinitap’s
material breach of Sections 7 (“Confidential Information”) or 10
(“Noninterference with Business”).

 

             9.3           Survival. The rights and obligations contained in
Sections 3 (“Ownership of Work Product”), 4 (“Artist’s and Moral Rights”), 5
(“Representations and Warranties”), 7 (“Confidential Information”) and 10
(“Noninterference with Business”) will survive any termination or expiration of
this Agreement.

 

10.         Noninterference with Business. During this Agreement, and for a
period of two years immediately following its termination, Infinitap agrees not
to interfere with the business of Andover in any manner. By way of example and
not of limitation, Infinitap agrees not to solicit or induce any employee or
independent contractor to terminate or breach an employment, contractual or
other relationship with Andover.

 

11.         Successors and Assigns. Infinitap may not subcontract or otherwise
delegate its obligations under this Agreement without Andover’s prior written
consent, which consent may be withheld in Andover’s sole discretion. Subject to
the foregoing, this Agreement will be for the benefit of Andover’s successors
and assigns, and will be binding on Infinitap’s assignees.

 

12.         Notices. Any notice required or permitted by this Agreement shall be
in writing and shall be delivered as follows with notice deemed given as
indicated: (i) by personal delivery when delivered personally; (ii) by overnight
courier upon written verification of receipt; (iii) by telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or (iv)
by certified or registered mail, return receipt requested, upon verification of
receipt. Notice shall be sent to the addresses set forth below or such other
address as either party may specify in writing.

 

13.         Governing Law. This Agreement shall be governed in all respects by
the laws of the State of California, as such laws are applied to agreements
entered into and to be performed entirely within California between California
residents without regard to its conflict of law principles.

 

3

 

  

14.         Severability. Should any provisions of this Agreement be held by a
court of law to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.

 

15.         Waiver. The waiver by Andover of a breach of any provision of this
Agreement by Infinitap shall not operate or be construed as a waiver of any
other or subsequent breach by Infinitap.

 

16.         Injunctive Relief for Breach. Infinitap’s obligations under this
Agreement are of a unique character that gives them particular value; breach of
any of such obligations will result in irreparable and continuing damage to
Andover for which there will be no adequate remedy at law; and, in the event of
such breach, Andover will be entitled to injunctive relief and/or a decree for
specific performance, and such other and further relief as may be proper
(including monetary damages if appropriate).

 

17.         Entire Agreement. This Agreement, including all Exhibits, and
Exhibit C, which is a license agreement between Andover and Infinitap,
constitutes the entire agreement between the parties relating to this subject
matter and supersedes all prior or contemporaneous oral or written agreements
concerning such subject matter. The terms of this Agreement will govern all
services undertaken by Infinitap for Andover. This Agreement may only be changed
by mutual agreement of authorized representatives of the parties in writing.

 

[Signature page follows]

 

4

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 



ANDOVER FUND, LLC  INFINITAP GAMES            By: /s/ Matt Gilgenbach   By:  /s/
Benjamin Lewis Name: Matt Gilgenbach   Name: Benjamin Lewis Title: President  
Title:  Cofounder Address: 7308 De Soto Ave #19   Address:  427 N Tatnall St,
#61508 Canoga Park, CA 91303   Wilmington, Delaware  19801-2230 Tel:
(310)463-7695     Fax:    



   

5

 

 

EXHIBIT A

 

SERVICES:

 

Infinitap shall provide the following services to Andover during the term of the
Agreement:

 

Build an Android game where the user creates a Dinosaur Zoo/Park. The platform
and game concept can be changed if both parties agree. (the “Work Product”).

 

FEES AND REVENUE SHARE:

 

A.           Fees to be paid by Andover to Infinitap:

 

Payment upon execution of this Agreement: $32,500

 

When product is completed as agreed between the parties and shipped: $32,500

 

B.           Revenue Share between Andover and Infinitap shall take place in the
following manner:

 

Andover shall pay Infinitap twenty percent (20%) of the net revenue paid to
Andover by Apple/Tapjoy after deducting marketing credits (the “Revenue Share”).
The Revenue Share shall not become effective unless and until Andover first
receives $65,000 in net revenue after deducting marketing credits paid by
Apple/Tapjoy.

 

Updates: After the initial release of the Work Product, the Revenue Share shall
remain as described above. For “Minor Updates, defined as a dot release such as
1.0 or 1.1, Andover shall pay Infinitap $5,000 for each Minor Update. For “Major
Updates,” defined as a number release such as 1.1 to 2.0, Andover shall pay
Infinitap $10,000 for each Major Update.

 

6

 

 

EXHIBIT B

 

ASSIGNMENT OF COPYRIGHT

 

For good and valuable consideration which has been received, the undersigned
sells, assigns and transfers to Andover Fund, LLC and its successors and
assigns, the copyright in and to the following work, which was created by the
following indicated author(s):

 

Title: Dino Park  

 

Author(s) Matt Gilgenbach, Jeremiah Fullbright, Brandon Dicks, Joe Grabowski  

 

Copyright Office Identification No. (if any):    

 

and all of the right, title and interest of the under signed, vested and
contingent, therein and thereto.

 

Executed this 18th day of May, 2011.

 

  Signature: /s/ Matt Gilgenbach             Printed Name: Matt Gilgenbach  

 

7



 

